TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00933-CR


                                  Arthur Guilbault, Appellant

                                                 v.

                                  The State of Texas, Appellee




              FROM COUNTY COURT AT LAW NO. 2 OF COMAL COUNTY
      NO. 2017CR1006, HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Arthur Guilbault filed his notice of appeal on December 19, 2019.

Eleven days later, Guilbault filed a motion for new trial. See Tex. R. App. P. 21.4. The district

court granted the motion for new trial on January 8, 2020. See id. R. 22.4.

               Granting a new trial restores the case to its position before the former trial. Id. R.

21.9(b); see also id. R. 22.6(a) (“If judgment is arrested the defendant is restored to the position

that he or she had before the indictment or information was presented.”). We lack jurisdiction to

consider the merits of an appeal after the grant of a motion for new trial. See Glaze v. State, 675
S.W.2d 768, 769-70 (Tex. Crim. App. 1984) (concluding that neither Court of Criminal Appeals

nor court of appeals had jurisdiction over appeal because there was no final conviction); Waller

v. State, 931 S.W.2d 640, 643-44 (Tex. App.—Dallas 1996, no pet.) (concluding that reviewing

court lacked jurisdiction to consider appeal after trial court granted motion for new trial because
there was no sentence to be appealed); see also State v. Baeza, Nos. 03-18-00579-CR, 03-18-

00580-CR, 03-18-00581-CR, 2018 Tex. App. LEXIS 7961, at *1-2 (Tex. App.—Austin Oct. 2,

2018, no pet.) (mem. op., not designated for publication) (dismissing appeals for want of

jurisdiction after trial court granted motion for new trial).

               Accordingly, we dismiss this appeal for want of jurisdiction.



                                               __________________________________________
                                               Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed for Want of Jurisdiction

Filed: January 23, 2020

Do Not Publish




                                                   2